Citation Nr: 0620259	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-20 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for neurogenic bladder 
disorder.

2.  Entitlement to service connection for sexual dysfunction, 
to include as secondary to neurogenic bladder disorder.

3.  Entitlement to service connection for incomplete 
paraplegia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Muskogee, Oklahoma (RO).

The issues of entitlement to service connection for 
neurogenic bladder disorder, and service connection for 
incomplete paraplegia, are addressed in the Remand portion of 
the decision below, and are remanded to the RO via the 
Appeals Management Center in Washington, D.C.


FINDING OF FACT

The veteran does not have a current diagnosis of sexual 
dysfunction.


CONCLUSION OF LAW

Sexual dysfunction was not incurred in active duty service, 
and is not proximately due to or the result of a service-
connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for sexual dysfunction, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326 (2005).  Prior to initial adjudication of the 
veteran's claim, a letter dated in May 2005 satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran's service medical records, VA medical 
treatment records, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
Although the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, a VA examination 
was not accorded the veteran as none was required.  See 
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The veteran claims service connection for sexual dysfunction.  
Specifically, he asserted in his May 2004 claim that he had 
sexual dysfunction, in that he was able to achieve erection, 
but unable to achieve orgasm.  Review of the veteran's 
service medical records shows no evidence of any sexual 
dysfunction.  The postservice VA medical evidence of record 
does not show any evidence of a diagnosis of, or treatment 
for, any sexual dysfunction, and the veteran has not 
identified or submitted any private medical evidence showing 
a postservice diagnosis of sexual dysfunction.  Accordingly, 
there is no objective evidence of a current disorder.  In the 
absence of proof of a present disability, there is no valid 
claim presented.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  As the criteria for both direct and secondary 
service connection require evidence of a current disability, 
service connection on either basis is not warranted.  See 
38 C.F.R. §§ 3.303, 3.310; see also Allen, 7 Vet. App. at 
439.  

Because the evidence indicates that the veteran does not have 
a current objective diagnosis of sexual dysfunction, the 
preponderance of the evidence is against the veteran's claim.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sexual dysfunction, to include as 
secondary to neurogenic bladder disorder, is denied.


REMAND

The veteran claims service connection for neurogenic bladder 
disorder, which he alleges resulted from a blast injury 
sustained from an enemy grenade attack in June 1969.  His 
service medical records confirm that he sustained a blast 
injury that month, and was subsequently treated for shrapnel 
wounds to his lower extremities.  The veteran also has a 
current diagnosis of neurogenic bladder disorder; however, 
the medical opinions of record as to whether this disorder is 
related to service are inconsistent.  

Three private physicians concluded, in May 2002, July 2002, 
and May 2004, that the veteran's neurogenic bladder disorder 
was related to the June 1969 blast injury.  However, these 
physicians made their determinations based on the veteran's 
reported history of his injury and individual postservice 
medical records, not his service medical records, or the 
remainder of his claims file.  Conversely, two VA physicians 
each found in June 2005 that the veteran's neurogenic bladder 
disorder is not related to service.  However, the VA 
practitioner made his determination based on an account of 
the service medical records reported to him over the phone; 
he never reviewed them in person.  Additionally, the VA 
examiner's opinion stated that the veteran's neurogenic 
bladder disorder was not related to his "shrapnel injury" 
in service.  The Board notes that the veteran has 
consistently asserted that his neurogenic bladder disorder 
resulted from the blast force by which he was injured when an 
enemy grenade exploded, not from the incidental shrapnel 
injuries, and it is unclear whether the VA examiner was aware 
that the veteran also sustained a blast injury in that June 
1969 incident as noted in his service medical records.  
Ultimately, the Board finds that none of the opinions of 
record are sufficient on which to base a determination as to 
the relationship between the veteran's neurogenic bladder 
disorder and his military service.

The veteran also claims that the inservice blast injury 
resulted in incomplete paraplegia.  VA treatment records 
dated in June 2005 and private medical records dated in May 
2004 indicate that the veteran may have, in the past, had a 
postservice diagnosis of incomplete paraplegia.  However, it 
is unclear whether the veteran has a current diagnosis of 
incomplete paraplegia, and whether any current incomplete 
paraplegia is a separate and distinct disorder from his 
service-connected disabilities, to include fibrositis of 
multiple areas, residuals of fragment wounds with neuropathy 
and venous stasis of the right lower extremity, and residuals 
of fragment wounds with venous stasis of the left lower 
extremity.  

The Court of Appeals for Veterans Claims (Court) has held 
that the requirement for evaluation of the complete medical 
history of a veteran's condition operated to protect veterans 
against an adverse decision based on a single, incomplete, or 
inaccurate report, and to enable VA to make a more precise 
evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
To that end, the Board concludes that an additional opinion 
as to the relationship between the veteran's neurogenic 
bladder disorder and his military service, as well as an 
examination to elicit information as to any current 
incomplete paraplegia, are necessary before the veteran's 
appeal can proceed.  This is because the additional 
information obtained will ensure that a determination can be 
made based on all the available evidence.  See 38 C.F.R. 
§§ 3.326, 3.327 (2005).

To that end, the Board recognizes that based on the 
circumstances of his service, in that he was injured while on 
active service as an infantry officer in the Republic of 
Vietnam, the claimant is considered a combat veteran under 
38 U.S.C.A. § 1154(b), and therefore, is competent to testify 
as to the circumstances of his injury, e.g. the events that 
occurred the day of his documented inservice injury in June 
1969.  See 38 U.S.C.A. § 1154(b) (2005).  However, it is also 
noted that a layperson without medical training, such as the 
veteran, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a) (1).  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In this case, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
such, proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date, 
must be provided.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO must contact the veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claim.  
Based on his response, the RO must 
attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the 
claims file by the RO.  If, after 
making reasonable efforts to obtain 
named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

3.  The veteran must be scheduled for a 
VA examination to determine whether the 
veteran's neurogenic bladder disorder 
is related to service, and to ascertain 
the existence of any incomplete 
paraplegia.  All tests deemed 
appropriate by the examiner must be 
conducted.  All pertinent 
symptomatology and findings must be 
reported in detail.  The veteran's 
claims folder and a copy of this Remand 
must be made available for review by 
the examiner in conjunction with the 
examination.  

The VA examiner must determine whether, 
based on the evidence of record, the 
veteran's neurogenic bladder disorder 
is related to service.  The examiner 
must be mindful that the claimant is 
considered a combat veteran, and 
therefore, is competent to testify as 
to the circumstances of his injury, 
e.g. the events that occurred the day 
of his documented inservice injury in 
June 1969.  See 38 U.S.C.A. § 1154(b) 
(2005).  The veteran's service medical 
records, specifically, must be reviewed 
in conjunction with the examination.

The VA examiner must also determine 
whether the veteran currently has 
incomplete paraplegia.  If incomplete 
paraplegia is diagnosed, the VA 
examiner must determine, based on 
review of the veteran's claims file, 
whether it is related to his military 
service.  Further, if any incomplete 
paraplegia found is determined to be 
related to service, the VA examiner 
must state whether it is a separate and 
distinct disorder from the veteran's 
other service-connected disabilities, 
to include fibrositis and residuals of 
shrapnel injuries to his lower 
extremities.  

Additionally, if incomplete paraplegia 
is found and is determined to be 
related to service, the examiner must 
state whether the veteran's neurogenic 
bladder disorder is a symptom of that 
incomplete paraplegia, or a separate 
and distinct disorder.

A rationale must be provided for any 
opinion expressed.  The report must be 
typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the above development has 
been completed, the RO must 
readjudicate the veteran's claims for 
service connection.  If any benefit on 
appeal remains denied, an additional 
supplemental statement of the case must 
be issued, and the veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, 
the case must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


